Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on July 9, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 6-8, 12-13, 15, 19, and 21 are currently pending and have been examined.  Claims 1, 6-8, 12-13, 15, 19,and 21 have been amended.  Claims 3, 14, and 20 have been canceled.  



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021, has been entered.

Information Disclosure Statement
The information disclosure statement filed May 4, 2021, has been considered by the Examiner.
Response to Arguments
Applicant’s arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 12-13, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN104090761 to Wei  (Machine Translation, as filed by Applicant, hereinafter “Wei”), in view of US 2016/0140375 A1 to Luo et al. (hereinafter “Luo”), and further in view of JP 200717241A to Kuno (Machine Translation, page numbers refer to the page numbers of the translation in pages 1-23, hereinafter “Kuno”).
Claim 1, 8 and 15:  Wei discloses “a screenshot application device” that obtains “multimedia data through the display unit, receives a screenshot instruction, captures screen data and determines a screenshot area according to operation of a user.”  (See Wei, at least Abstract).  Wei further discloses that the image recognition unit “recognizes the screenshot content as a two-dimension code.”  (See Wei, at least Abstract).  Wei further discloses:
displaying an application interface of a first application on a display element of a user terminal (See Wei, at least page 6, screenshot application device is an electronic device with a touch function such as a tablet computer or a smart phone; device includes a display processing unit, and a display unit; device provides a user interface to display a screenshot function button or icon and the user can trigger the screen capture function by operating the function button or icon); 
sensing an operation performed by a user on the application interface, the application interface containing… [a] two-dimensional codes (See Wei, at least FIG 2 and associated text; Figure 2 contains an image and includes a two-dimensional bar code and a screenshot function 
in response to the sensed operation, and without further user intervention: capturing an image of the application interface (See Wei, at least page 8, after user clicks the screenshot function icon 20, screen capture function starts).
Wei further discloses that the image recognition unit determines that the captured image content is a two-dimensional code. (See Wei, at least page 9).  However, Wei does not expressly disclose multiple two-dimensional codes; scanning the captured image to obtain two-dimensional code information of the multiple two-dimensional codes contained in the captured image; and displaying an item list, the item list containing multiple function operation interface items each corresponding to one of the two-dimensional codes, and each operable by the user to perform a function specified by the two-dimensional code information obtained from the corresponding two-dimensional code.
However, Luo discloses “a two-dimensional code recognition method” that “comprises steps of determining whether there is a picture displayed on a screen; determining whether the picture includes a two-dimensional code, when the picture is displayed on the screen; and identifying the two-dimensional code, when the picture includes the two-dimensional code.”  (See Luo, at least Abstract).  Luo further discloses multiple two-dimensional codes (See Luo, at 
scanning the captured image to obtain two-dimensional code information of the multiple two-dimensional codes contained in the captured image (See Luo, at least para. [0073], full screen scanning is performed for the picture to determine whether the picture includes an area having two-dimensional bar code characteristics; para. [0074], two-dimensional code is identified; para. [0039], once the two-dimensional code is identified, result is analyzed to determine what information is contained in the code), and 
displaying an item list, the item list containing multiple function operation interface items each corresponding to one of the two-dimensional codes, and each operable by the user to perform a function specified by the two-dimensional code information obtained from the corresponding two-dimensional code 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the screenshot system and method of Wei the ability of multiple two-dimensional codes; scanning the captured image to obtain two-dimensional code information of the multiple two-dimensional codes contained in the captured image; and displaying an item list, the item list containing multiple function operation interface items each corresponding to one of the two-dimensional codes, and each operable by the user to perform a function specified by the two-dimensional code information obtained from the corresponding two-dimensional code as disclosed by Luo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow the user to “perform various operations through the two-dimensional code conveniently.”  (See Luo, at least para. [0039]).
Neither Wei nor Luo expressly discloses responsive to the user operating the function operation interface item corresponding to one of the two-dimensional codes: invoking a second application, the second application specified by the two-dimensional code information obtained from one of the two-dimensional codes, and displaying an operation interface for the second application on the display element of the user terminal.
However, Kuno discloses a system and method to “provide a scanner driver and a control method of a scanner driver capable of utilizing a QR code on a computer connected to an apparatus including a scanner or an apparatus including a scanner even without dedicated hardware or software.”  (See Kuno, at least page 6).  Kuno further discloses an image of a document displayed in the preview area on a device that includes multiple two-dimensional codes (See Kuno, at least FIGs. 3-4 and associated text; page 9).  Kuno further discloses a user selects one of the QR codes to display a menu of items corresponding to the QR code that includes menu items copy QR code, display information of QR code, and open QR code by application.  (See Kuno, at least FIGs. 5-6 and associated text; page 10).
Kuno further discloses:
responsive to the user operating the function operation interface item corresponding to one of the two-dimensional codes (See Kuno, at least FIGs. 4-8 and associated text; page 11, user selects “Opening the QR code in the application” in the menu of the corresponding QR code):
invoking a second application, the second application specified by the two-dimensional code information obtained from one of the two-dimensional codes (See Kuno, at least FIGs. 4-8 and associated text; page 11, user selects “Opening the QR code in the application” in the menu of the corresponding QR code; FIG. 7 and associated text, menu with various applications (i.e., Mail, Chat) is shown; page 11, target , and
displaying an operation interface for the second application on the display of the user terminal (See Kuno, at least page 12, if the information of the QR code is a URL, then a page of the URL is displayed on the original application, i.e. the web browser app is launched within the original application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the screenshot system and method of Wei and the two-dimensional code recognition system and method of Luo the ability of responsive to the user operating the function operation interface item corresponding to one of the two-dimensional codes: invoking a second application, the second application specified by the two-dimensional code information obtained from one of the two-dimensional codes, and displaying an operation interface for the second application on the display element of the user terminal as disclosed by Kuno since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow the user to use a QR code without having to purchase dedicated hardware to do so.  (See Kuno, at least pages 5-6).
Claims 8 and 15 are rejected for similar reasons.
Further with respect to claim 8:  Wei does not expressly disclose one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors.  However, Luo discloses one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors (See Luo, at least FIG. 9 and associated text, processor and memory).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the screenshot system and method of Wei the ability of one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors  as disclosed by Luo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “recognize the two-dimensional code when the image of the two-dimensional code cannot be obtained by cameras.”  (See Luo, at least para. [0006]).
Claims 6, 12, and 19: The combination of Wei and Luo and Kuno discloses all the limitations of claims 1, 8, and 15 discussed above.
Wei further discloses wherein the operation performed by the user on the application interface comprises the user operating on a virtual component on the application interface (See Wei, at least FIG 2 and associated text; Figure 2 contains an image and includes a two-dimensional bar code and a screenshot .
Claims 12 and 19 are rejected for similar reasons.
Claims 7, 13, and 21:  The combination of Wei and Luo and Kuno discloses all the limitations of claims 1, 8, and 15 discussed above.
Wei further discloses wherein the operation performed by the user on the application interface comprises the user operating on a physical button (See Wei, at least page 7, user drags, clicks or double clicks the mouse to click the icon to generate the screenshot instruction).
Claims 13 and 21 are rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2015/0248664 A1 to Makhdumi et al. is directed to transforming real-time generated merchant-product QR codes to initiate a purchase transaction. 

The article entitled “The App’s the Thing, by Tony Klejna, Streaming Media Magazine: 40-42, 44, 46-47, Medford: Information Today, Inc. (Oct-Dec 2011), is directed to generating a QR code that points to a URL where files for an application are stored, taking a screen shot with a QR reader on a mobile device, and transferring the application files to the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625